Citation Nr: 0426148	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-06 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right knee injury with chondromalacia, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased evaluation for tinea, 
dyshydrosis and herpes, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1997 rating 
decision by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to a rating in 
excess of 10 percent for a right knee disorder, and a rating 
in excess of 10 percent for tinea pedis.  He perfected an 
appeal of that determination and, to support his claim, he 
and his spouse appeared and offered testimony at a hearing 
before a hearing officer at the RO in October 1999.  A 
transcript of that hearing is of record.  A VA examination 
was conducted in October 1999, and a supplemental statement 
of the case (SSOC) was issued in February 2000.  

The case was previously before the Board in September 2000, 
at which time it was remanded to the RO for additional 
development.  VA examinations were conducted in October 2002.  
In a December 2002 rating decision, the veteran was granted a 
separate 10 percent rating for laxity, right knee.  A notice 
of disagreement was not filed with respect to the rating 
assigned for laxity of the right knee; hence, the Board does 
not have jurisdiction to address that rating.  

In a rating action of July 2000, the RO denied the veteran's 
claim for service connection for a right ankle disorder.  A 
notice of disagreement with that determination was received 
in August 2000.  A statement of the case was issued in May 
2002.  However, no substantive appeal was filed; and 
therefore that decision became final.  Thereafter, in a 
rating action of March 2003, the RO determined that new and 
material evidence had been received to reopen the claim for 
service connection for a right ankle disorder, but denied the 
claim on the merits.  The RO notified the veteran of that 
decision and provided him notice of his appellate rights.  To 
date, no notice of disagreement has been received.  
Therefore, the issue is not in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistant Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also finds that further development of the record 
is required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.  

A.  Increased rating for residuals of a right knee injury 
with chondromalacia.

The record reflects that the veteran was last examined by the 
VA in October 2002 to ascertain the severity of his service-
connected right knee disorder.  However, a review of that 
examination would indicate that it was conducted without 
benefit of the claims file.  The Board is of the opinion 
that, in light of VA's re-defined duty to assist claimants in 
the development of their claims, and since the record clearly 
indicates that the examiner did not have the opportunity to 
review the veteran's records prior to the examinations, re-
examination is in order.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.).  
Accordingly, further development is warranted.  

In addition, as noted earlier, the Board remanded this case 
in September 2000 for further development.  The Board 
specifically requested that VA examination address DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40 and 
4.45, among other things, in relation to the veteran's 
service-connected disability of the right knee.  In this 
regard, the Board finds that, during the October 2002 VA 
examination, while the veteran reported pain and stiffness in 
the right knee, the examination report does not adequately 
address functional impairment including impairment from 
painful motion, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In his informal hearing 
presentation, dated in August 2004, the service 
representative argues that the October 2002 VA examinations 
were inadequate and that the veteran should be afforded a new 
examination.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully complied with, the Board itself errs 
in failing to insure compliance.  Accordingly, the Board 
finds it is necessary to remand this case for compliance with 
the September 2000 remand order.  

B.  Increased rating for tinea, dyshydrosis and herpes.

The veteran contends that his service-connected skin 
disability is productive of chronic and recurrent symptoms 
and warrants an evaluation in excess of 10 percent.  

Pursuant to the Board's September 2000 Remand, the veteran 
was afforded a VA examination in October 2002.  The veteran's 
skin disability has been identified as tinea pedis.  While 
the October 2002 dermatological examination reports an 
impression of chronic intermittent eczematous dermatitis on 
various parts of the skin, the examination does not address 
all of the revised rating criteria.  

In this regard, the Board notes that the veteran's service-
connected skin disability was previously rated analogous to 
eczema under Diagnostic Code (DC) 7806.  Pursuant to DC 7806 
in effect at the time of the 1997 rating decision, for 
eczema, a 10 percent disability rating is warranted for 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  In order to warrant a 30 percent 
evaluation asserted by the veteran, the evidence would have 
to show exudation or constant itching, extensive lesions, or 
marked disfigurement.  

By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating scars and 
diseases of the skin, including the criteria in Diagnostic 
Codes 7800 and 7806.  Where the law or regulations governing 
a claim change while the claim is pending, as in the 
veteran's case, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  In deciding such a 
case, a determination must be made whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and only the earlier version of the 
regulation for the period prior to the effective date of the 
change may be applied.  See 38 U.S.C.A. § 5110(g); see also 
VAOPGCPREC 3-2000 (2000).  

Under the revised criteria, dermatitis or eczema can be rated 
under DC 7806, or as disfigurement of the head, face, or neck 
(DC 7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  DC 7806 provides 
that if the dermatitis (or eczema) covers an area of at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected; or requires intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating requires 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas be affected; or that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
six weeks or more, but not constantly, during the past 
twelve-month period.  Finally, a maximum rating of 60 percent 
under the revised criteria is warranted when the condition 
affects an area of more than 40 percent of the entire body or 
more than 40 percent of exposed areas; or when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs was required during the past 
twelve-month period.  

Under DC 7800, disfigurement of the head, face or neck is 
rated on the basis of palpable tissue loss, gross distortion 
or asymmetry of features or paired sets of features, or with 
varying numbers of characteristics of disfigurement.  The 8 
characteristics of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118 are: (1) scar 5 or more inches in 
length, (2) scar at least one-quarter inch wide (0.6 cm.) at 
widest part, (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue, (5) skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.), (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly etc.) in an area exceeding 
six square inches (39 sq. cm.), (7) underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm.), 
and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

In light of the foregoing, the Board finds that the October 
2002 medical examination is inadequate for the Board to 
sufficiently apply the current rating criteria for skin 
disorders.  The examiner did not provide any measurements of 
the affected areas of the veteran's body or provide any of 
the other information necessary for the Board to apply the 
current criteria for rating skin disorders, see 67 Fed. Reg. 
49590 (2002), or to assess whether the prior or current 
criteria are more favorable to the appellant or have equal 
impact.  Moreover, it does not appear that the claims file 
was made available for review by the examiner in conjunction 
with the examination.  The fact that the October 2002 VA 
examination may have been conducted without access to the 
claims file also renders the subject examination inadequate 
for rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

As prejudice to the veteran would result if the Board were to 
proceed to adjudicate the merits of his claim for increased 
ratings for the right knee and skin disorders without 
obtaining further medical input, a remand is required so that 
the veteran may be scheduled for new examinations.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination, particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination); see also 
Waddell v. Brown, 5 Vet. App. 454 (1993).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
may possess additional records referable 
to his knee disorder and his skin 
condition.  The RO should request copies 
of treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to ascertain the current nature and 
extent of the skin condition.  The claims 
folder must be made available to the 
examiner prior to the examination.  The 
examiner should utilize the disability 
evaluation examination worksheet for skin 
diseases.  

3.  The veteran should be afforded an 
examination to determine the current 
severity of his right knee disorder.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated tests and studies should be 
conducted, to include x-ray examination 
of the right knee.  The examiner should 
utilize the disability evaluation 
examination worksheet for joints 
(including the knee).  As required by 
this worksheet, the examiner should 
comment on:

?	Pain, weakness, stiffness, swelling, 
heat and redness, instability or 
giving way, "locking," fatigability, 
lack of endurance, etc.  
?	Treatment - type, dose, frequency, 
response, side effects.  
?	If there are periods of flare-up of 
joint disease:  
o	State their severity, 
frequency, and duration.  
o	Name the precipitating and 
alleviating factors.  
o	State to what extent, if any, 
per veteran, they result in 
additional limitation of motion 
or functional impairment during 
the flare-up.  
?	Describe whether crutches, brace, 
cane, corrective shoes, etc., are 
needed.  
?	Describe details of any surgery or 
injury.  
?	Describe any episodes of dislocation 
or recurrent subluxation.  
?	For inflammatory arthritis, describe 
any constitutional symptoms.  
?	Describe the effects of the 
condition on the veteran's usual 
occupation and daily activities.  
?	If there is a prosthesis, provide 
date of prosthetic implant and 
describe any complaint of pain, 
weakness, or limitation of motion.  
State whether crutches, brace, etc., 
are needed.

Address each of the following as 
appropriate to the condition being 
examined and fully describe current 
findings:
?	Using a goniometer, measure the 
passive and active range of motion, 
including movement against gravity 
and against strong resistance.  
Provide range of motion in degrees.  
?	If the joint is painful on motion, 
state at what point in the range of 
motion pain begins and ends.  
?	State to what extent (if any) and 
in which degrees (if possible) the 
range of motion or joint function 
is additionally limited by pain, 
fatigue, weakness, or lack of 
endurance following repetitive use.  
If more than one of these is 
present, state, if possible, which 
has the major functional impact.  
?	Describe objective evidence of 
painful motion, edema, effusion, 
instability, weakness, tenderness, 
redness, heat, abnormal movement, 
guarding of movement, etc.  
?	Describe gait and functional 
limitations on standing and 
walking.  Describe any callosities, 
breakdown, or unusual shoe wear 
pattern that would indicate 
abnormal weight bearing.  

4.  The RO should then readjudicate the 
claims for increased ratings for the 
right knee disorder and the skin 
disorder.  If the determination remains 
adverse to the veteran, both he and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain the new 
rating criteria for skin disabilities.  
An appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


